COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Senior Judge Cole
Argued at Richmond, Virginia


NORMAN H. RAGLAND
                                          MEMORANDUM OPINION * BY
v.        Record No. 1036-96-2             JUDGE LARRY G. ELDER
                                             FEBRUARY 18, 1997
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF HENRICO COUNTY
                        James E. Kulp, Judge
          John B. Boatwright, III (Boatwright & Linka,
          on brief), for appellant.

          Leah A. Darron, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     Norman H. Ragland (appellant) appeals his conviction of a

second or subsequent offense of operating a motor vehicle after

having been declared an habitual offender in violation of Code

§ 46.2-357.   He contends that the trial court erred when it

denied his motion to suppress evidence obtained during a stop of

his car because the detaining police officer lacked a legally

cognizable reason to stop him.    For the reasons that follow, we

affirm.

                                  I.

                                 FACTS

     In 1988, appellant was adjudged to be an habitual offender

and his driver's license was revoked for a period of ten years.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Appellant was convicted of felony habitual offender in 1992.

     At 2:30 a.m. on February 4, 1995, Officer Douglas Burton of

the Henrico County Police Department was on patrol when he

observed a vehicle with an anomalous tail light.   Officer Burton

noticed that the red plastic cover of this tail light was askew

so that about an inch and a half of white light emanated from it.

The other tail light was completely covered by its red plastic

cover and was functioning properly.   Officer Burton initiated a

traffic stop of the vehicle, during which he discovered that

appellant was the driver.
     Appellant was charged with a second or subsequent offense of

operating a motor vehicle after having been declared an habitual

offender in violation of Code § 46.2-357.   At trial, the

Commonwealth's evidence consisted of Officer Burton's testimony

and proof of appellant's prior convictions.   At the close of the

Commonwealth's case, appellant moved to suppress the evidence

obtained by Officer Burton during the stop of his car.   The trial

court denied appellant's motion, and a jury convicted appellant

of a second or subsequent offense of operating a motor vehicle

after having been declared an habitual offender.

                               II.

                      THE BROKEN TAIL LIGHT

     Appellant contends that the trial court erred when it denied

his motion to suppress because Officer Burton had no legal reason

to stop his vehicle on February 4, 1995.    Specifically, appellant




                               -2-
argues that Officer Burton could not stop his vehicle on the

basis of his broken tail light because driving a vehicle with one

broken tail light while the other tail light functions properly

is not a violation of Virginia law.   We disagree.

     "Motor vehicles operating on the highways of this State are

required to comply with the statutes relating to lighting

equipment in effect at the time of their operation."   Hall v.

Hockaday, 206 Va. 792, 798, 146 S.E.2d 215, 219 (1966).     We hold

that the trial court did not err in denying appellant's motion to

suppress because Officer Burton's stop of appellant's car was

based on a reasonable, articulable suspicion that appellant's

automobile had defective equipment.   Cf. Freeman v. Commonwealth,

20 Va. App. 658, 660-61, 460 S.E.2d 261, 262 (1995).   Virginia

law makes it unlawful for a person to drive a vehicle that has a

defective tail light on the highways of the Commonwealth.    Code

§ 46.2-1003 states that:
          it shall be unlawful for "any person to use
          or have as equipment on a motor vehicle
          operated on a highway any device or equipment
          mentioned in § 46.2-1002 which is defective
          or in unsafe condition.

(Emphasis added).   Included among the equipment mentioned in Code

§ 46.2-1002 is ". . . any lighting device . . . for which

approval is required by any provision of this chapter . . . ."

Code § 46.2-1013 requires tail lights used on motor vehicles to

be approved by the superintendent of the Department of State

Police of the Commonwealth.   Thus, under Code § 46.2-1003, it is



                                -3-
unlawful to drive a car that has a tail light in defective

condition.

     The record indicates that Officer Burton stopped appellant's

car because of a reasonable, articulable suspicion that appellant

was driving a car with a defective tail light.    "Defective" is

commonly defined as "falling below an accepted standard in

regularity and soundness of form or structure."    Webster's Third

New International Dictionary 591 (1981).    The Virginia Code

requires tail lights to be a "red light plainly visible in clear

weather from a distance of 500 feet to the rear of such vehicle."

Code § 46.2-1013.    Officer Burton observed that the red plastic

covering of appellant's tail light was out of place so that it

emanated both a red light and a white light that was plainly

visible to him from a distance.    Because Officer Burton saw that

appellant's tail light deviated from the standard for tail lights

set forth in Code § 46.2-1013, he had reason to conclude that

appellant was driving a car with a defective tail light.
     Appellant contends that Officer Burton had no legal

justification to stop appellant because driving a car with one

defective tail light and one functioning tail light is legal in

Virginia.    Specifically, appellant argues that Code § 46.2-1013

must be read together with Code § 46.2-1003 and that a driver

does not violate Code § 46.2-1003 if his car has at least one

tail light that functions in accordance with Code § 46.2-1013.

We disagree because appellant's proposed reading of these two



                                  -4-
code provisions fails to give full effect to the apparent intent

of Code § 46.2-1003.   "'In construing a statute the court should

seek to discover the intention of the legislature as ascertained

from the act itself when read in the light of other statutes

relating to the same subject matter.'   'Two statutes which are

closely interrelated must be read and construed together and

effect given to all of their provisions.'"   Tharpe v.

Commonwealth, 18 Va. App. 37, 43, 441 S.E.2d 228, 232 (1994)

(citations omitted).   Code § 46.2-1013 is codified among the

provisions in Title 46.2 that set forth the minimum requirements

for "lights and turn signals" with which all vehicles must

comply.   Code § 46.2-1003, on the other hand, is codified among

the provisions regarding "vehicle and equipment safety."   It does

more than set a minimum standard; it regulates the maintenance of

devices or equipment used on a vehicle.   In particular, Code

§ 46.2-1003 prohibits the use on a vehicle of any equipment
mentioned in Code § 46.2-1002 that is either unsafe or defective,

whether or not this equipment exceeds the minimum requirements

set forth elsewhere in the Code.   Thus, the apparent intent of

Code § 46.2-1003 is to compel automobile owners to repair or

replace any of their vehicle's equipment that falls into a

defective or unsafe condition.   Appellant's harmonization of Code

§ 46.2-1003 with Code § 46.2-1013 has the effect of eviscerating

the impact of Code § 46.2-1003 because it would create an entire

class of equipment that may be legally used on a vehicle in an



                                 -5-
unsafe or defective condition simply because the equipment is in

excess of the Code's minimum requirements.   We will not construe

these two provisions to achieve such an unwarranted result.   See

Branch v. Commonwealth, 14 Va. App. 836, 839, 419 S.E.2d 422, 424

(1992).

     For the foregoing reasons, we hold that the stop was lawful.

Therefore, we affirm the conviction of a second or subsequent

offense of operating a motor vehicle after having been declared

an habitual offender in violation of Code § 46.2-357.
                                                         Affirmed.




                               -6-